Citation Nr: 1132387	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-40 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to July 1992 and from November 2003 to April 2005.  The Veteran also served in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board notes the Veteran was scheduled for a Board hearing in February 2010, however he did not show up for this hearing.  As the Veteran has not offered a statement of good cause as to why he missed the hearing, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.702(d) (2010).


FINDING OF FACT

The Veteran's current sleep apnea is not shown to be due to a disease or injury in service and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active duty service, nor was it proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in March 2007.  This letter advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claim for sleep apnea, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's sleep apnea is related to service.  The Veteran himself has provided statements that his sleep apnea is related to service; however, as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is otherwise silent for a nexus between the Veteran's current disabilities and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the Veteran.

The Veteran contends that his sleep apnea is the result of his service-connected PTSD.  For this reason, he believes his claim of service connection should be granted.

The Veteran's claim will also be considered on a direct basis to accord him every possible consideration.  For the reasons that follow, the Board concludes that service connection is not warranted.

The Board has reviewed the Veteran's service treatment records and although he was seen with various complaints, he did not report that he was suffering from sleep apnea during service.  For instance, an October 2003 record noted the Veteran was suffering from lumbar strain.  See also December 2003 service treatment record.  A March 2002 Annual Medical Review indicated the Veteran did not report any medical problems.  A March 2005 post deployment health assessment recorded that the Veteran reported he was in fair health with no health concerns at that time. 

Also, a Report of Medical Examination from the Army National Guard in September 2005 listed that the Veteran was not currently suffering from any sleep trouble.  A September 2007 form from the Arkansas National Guard also indicated the Veteran reported he was not suffering from sleep problems.  

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with an in-service incurrence of sleep apnea.  The lack of findings of record of an in-service incurrence of sleep apnea weighs against the Veteran's assertion that he suffered this disability in-service.
Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  For the reasons discussed below, the Board concludes it has not.

The first post service complaint of sleep apnea comes from a private treatment record from April 2007.  This record reported that the Veteran had undergone a sleep study and the results of this study indicated that the Veteran was suffering from mild obstructive sleep apnea.  There is nothing in the record to indicate that the Veteran reported he had been suffering from sleep apnea since service.  The examiner also did not offer an opinion that sleep apnea was related to service.

A June 2008 VA treatment record also noted the Veteran had problems falling asleep and staying asleep.  The Board also notes an August 2008 VA treatment record which showed the Veteran was issued a CPAP to help with his sleep apnea.  The comments indicate the Veteran had been using a CPAP machine for the past couple of years.  There is nothing in this record which relates the Veteran's sleep apnea to service.  The Board has also reviewed an undated statement from the Veteran's wife which indicated that he suffered from sleep impairment.  

The Board finds that there is no evidence of sleep apnea during active service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current sleep apnea and active service.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  The lack of competent evidence linking the Veteran's disability to service weighs against his claim.

With respect to secondary service connection, the Veteran's representative raised the issue that his sleep apnea has been linked to his service-connected PTSD by a VA examiner.  See May 2011 Informal Hearing Presentation. 

The Board has reviewed the November 2008 VA examination.  At this examination, for his headaches, the Veteran reported that he had problems going to sleep.  He also stated that when he did fall asleep he only slept for 2 hours a night because he could not stay asleep and frequently experienced nightmares.  

The examiner reviewed the claims file and examined the Veteran.  Ultimately he determined that the Veteran suffered from post-traumatic headaches.  He went on to state that he believed all of the Veteran's other symptoms were much more likely related to his PTSD.  

While the Veteran's representative argued that this statement was enough to provide a nexus showing the Veteran's sleep apnea was related to his PTSD, the Board finds it is not.  The Veteran did not complain that he was suffering from sleep apnea, and examiner did not acknowledge that the Veteran was suffering from sleep apnea at this examination.  The only statement the Veteran made was that he had problems falling asleep and staying asleep.  

The Board also notes the VA examiner provides no rationale for why he believes the Veteran's symptoms are all related to PTSD.  Furthermore, as noted above, the examiner does not diagnose or acknowledge that the Veteran is currently suffering from sleep apnea.  As such, the November 2008 VA opinion is of little probative value for the claim of service connection for sleep apnea.

The Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given his lack of medical expertise, the Veteran is not competent to provide an opinion linking any current sleep apnea to service or to a service-connected disability.  

In sum, a preponderance of the competent probative evidence of record weighs against the Veteran's assertion that his service-connected PTSD is the proximate cause of, or has aggravated, his sleep apnea.  In addition there is no other competent evidence of record to link the Veteran's sleep apnea to a service-connected disability.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for sleep apnea on both a direct and secondary basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


